Title: To George Washington from Walter Magowan, 3 February 1775
From: Magowan, Walter
To: Washington, George



Sir
St James’s 3d Feby 1775

Yours of the 30th Decmr I received the 15th Ult: and should have sent the inclosed sooner, had I not expected to have received

the Cash for the Tickets sold by me; it is not in my power at present to advise you of the names of those who had them, because the Gentlmn to whom I delivered them sold them out afterwards, but shall ascertain them by the time that I come over to see you which shall be soon. I have inclosed two Orders one on Mr Ross, the other on Mr Gibson, being apprehensive that Mr Ross may be out of the way, as I have not heard from him for three months past; by Mr Ross’s advertisement, the Debts contracted by him on Accot of the Company are to be discharged by Mr Gibson, who I hope will accept my Order, in case of his Absence.
I hope you’ll be kind enough to excuse my troubling you with the Order, which I wou’d not have done, if I had the Money by me. With my Compts to your Lady, to Mr & Mrs Custis, I am Sir your Much obliged Hble Servt

Walter Magowan

